728 F.2d 1583
4 Soc.Sec.Rep.Ser. 257
Jean M. RAMBO, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
No. 83-3574

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
April 12, 1984.
James F. McKenzie, Pensacola, Fla., for plaintiff-appellant.
Thomas G. Banjanin, Asst. U.S. Atty., Pensacola, Fla., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before GODBOLD, Chief Judge, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
A 44 year-old female secondary school teacher suffers from chronic diarrhea secondary to short bowel syndrome and associated with abdominal surgeries.  The ALJ found that she has the residual functional capacity for non-supervisory light work where bathroom facilities are readily available and applied the grids to reach a conclusion of no disability.  The district court affirmed.


2
The government concedes that the ALJ erred in his finding on the severity of claimant's diarrhea and erred in applying the grids to a non-exertional impairment.    See Haynes v. Heckler, 716 F.2d 483 (8th Cir.1983) (colon discomfort and recurrent episodes of diarrhea is a non-exertional impairment).  Because the grids do not apply when claimant suffers from a non-exertional impairment that affects her ability to perform a wide range of work at a designated level of RFC, the case must be remanded for further consideration.


3
VACATED and REMANDED with instructions to remand to the Secretary.